Case 1:16-cv-20027-MGC Document 86 Entered on FLSD Docket 01/28/2019 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 16-20027-CIV-MGC

   FLOR ANDREA RODRIGUEZ ASALDE,         )
   JOHN CONDE, JAVIER ANTONIO            )
   CABRERA SAVINOVICH, BRANDON           )
   ANTHONY GOMEZ, and all others similarly
                                         )
   situated under 29 U.S.C. 216(b),      )
                                         )
                  Plaintiff,             )
           vs.                           )
                                         )
   FIRST CLASS PARKING SYSTEMS LLC )
   a/k/a 1ST CLASS VALET SERVICE,        )
   SEBASTIAN LOPEZ,                      )
   JORGE ZULUAGA,                        )
                                         )
                 Defendants.             )
   _____________________________________ )

   PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION [DE85] FOR
    RECONSIDERATION OF ORDER [DE84] ON DEFENDANTS’ AMENDED MOTION
                         FOR SUMMARY JUDGMENT

          COME NOW the Plaintiffs, by and through the undersigned, pursuant to the Federal

   Rules of Civil Procedure and hereby respond in Opposition to Defendants’ Motion for

   Reconsideration of Order [DE84] on Defendants’ Amended Motion for Summary Judgment,

   filed by Defendants as [DE85], and in support thereof state as follows:

      1. Defendants move for reconsideration of the Court’s Order [DE84] contending that

          Defendants were not given notice required by Fed. R. Civ. P. 56(f) and entered judgment

          in favor of the non-movant. [DE85].

      2. Defendants have failed to state the Federal Rule of Procedure under which they are

          traveling for this Court to reconsider its Order [DE84] wherein the Court found that given

          the undisputed facts, the individual Defendants, Lopez and Zuluaga, are both Plaintiffs’



                                             Page 1 of 13
Case 1:16-cv-20027-MGC Document 86 Entered on FLSD Docket 01/28/2019 Page 2 of 13



        “employers” for the purposes of the FLSA. [emphasis added]. It is unknown whether

        Defendants seek reconsideration under Federal Rules of Civil Procedure 59 or 60 and, if

        so, which subsection of either rule. Said failure to cite the rule would support their

        position is contrary to, and in violation of, Southern District Local Rule 7.1 (a)(1) which

        states in part: “Every motion when filed shall include or be accompanied by a

        memorandum of law citing supporting authorities.” Further, it is well-settled that

        reconsideration “is an extraordinary remedy to be employed sparingly.” Bautista v.

        Cruise Ships Catering & Service Int’l, N.V., 350 F. Supp. 2d 987, 992 (S.D. Fla. 2004)

        (citation omitted). Thus, Defendants’ Motion [DE85] should be denied in its entirety.

     3. Notwithstanding the reasons set forth above, Defendants’ Motion [DE85] should be

        denied in its entirety for substantive reasons as set forth infra.

     4. Though, generally, district courts are required to give formal notice of their intent to issue

        a sua sponte decision on summary judgment, the courts have made clear that “where a

        legal issue has been fully developed, and the evidentiary records is complete,

        summary judgment is entirely appropriate even if no formal notice has been

        provided.” Artistic Entm’t, Inc. v. City of Warner Robins, 331 F.3d 1196, 1202 (11th Cir.

        2003); See also Burton v. City of Belle Glade, 178 F.3d 1175, 1203-1204 (11th Cir.

        1999); Addison Ins. Co. v. 4000 Island Boulevard Condo. Ass’n, Inc., 263 F. Supp. 3d

        1266, 1275 (S.D. Fla. 2016), aff’d., 721 Fed. Appx. 847 (11th Cir. 2017((emphasis

        added).

     5. While Plaintiffs did not move for summary judgment on any issues, the legal issue of

        whether the individual Defendants are FLSA “employers” was fully developed, the




                                             Page 2 of 13
Case 1:16-cv-20027-MGC Document 86 Entered on FLSD Docket 01/28/2019 Page 3 of 13



          discovery deadline had passed, 1 the evidentiary record was complete, 2 and summary

          judgment was entirely appropriate even if no formal notice was provided by the Court.

          Therefore, Defendants’ Motion [DE85] should be denied in its entirety.

                                         MEMORANDUM OF LAW

                  The Eleventh Circuit Court of Appeals has described a motion for
                  reconsideration as falling within the ambit of either Federal Rule of Civil
                  Procedure Rule 59(e) (motion to alter or amend a judgment) or Federal
                  Rule of Civil Procedure Rule 60(b) (motion for relief from judgment).
                  Region 8 Forest Serv. Timber Purchases Council v. Alcock, 993 F.2d 800,
                  806 n. 5 (11th Cir.1993). Under either rule, the decision to grant a motion
                  for reconsideration is committed to the sound discretion of the trial court
                  and will not be overturned on appeal absent an abuse of discretion. Id. at
                  806.

   Davidson v. Orange Lake Country Club, Inc., 2008 U.S. Dist. LEXIS 15704 (M.D. Fla. Feb. 29,

   2008). As above-mentioned, Defendants have failed to state the Federal Rule of Procedure under

   which they are traveling for this Court to reconsider its Order [DE84] wherein the Court found

   that given the undisputed facts, the individual Defendants, Lopez and Zuluaga, are both

   Plaintiffs’ “employers” for the purposes of the FLSA. [emphasis added]. It is unknown whether

   Defendants seek reconsideration under Federal Rules of Civil Procedure 59 or 60 and, if so,

   which subsection of either rule. Said failure to cite the rule would support their position is


   1
     The deadline to complete fact discovery was 6/20/16. [DE13]. Defendants’ Motion for
   Summary Judgment [DE30] was filed on 6/20/16. Thereafter, Defendants’ Amended Motion for
   Summary Judgment [DE35] was filed on 6/29/16. As such, Defendants’ moved for summary
   judgment after discovery had ended.
   2
     Subsequent to the close of fact discovery and prior to the Court’s entry of its Order [DE84], the
   record included the following: an Affidavit of Plaintiff Savinovich [DE44-1]; Affidavit of
   Plaintiff Asalde [DE44-2]; Interrogatory Responses of Plaintiff Conde [DE44-3]; Deposition
   Transcript Excerpts of Defendant Lopez [DE44-4]; Deposition Transcript Excerpts of Defendant
   Zuluaga [DE44-5]; Supplemental Affidavit of Plaintiff Savinovich [DE47-1 & 2]; Deposition of
   Defendant Lopez [DE51-2]; Interrogatory Responses of Plaintiff Savinovich [DE51-4];
   Deposition Transcript Excerpts of Plaintiff Conde [DE29-2]; Deposition Transcript Excerpts of
   Plaintiff Savinovich [DE29-3]; Deposition Transcript Excerpts of Plaintiff Asalde [DE29-4];
   Certification of Defendant Zuluaga [DE29-5]; and Certification of Defendant Lopez [DE29-6].
                                               Page 3 of 13
Case 1:16-cv-20027-MGC Document 86 Entered on FLSD Docket 01/28/2019 Page 4 of 13



   contrary to, and in violation of, Southern District Local Rule 7.1 (a)(1) which states in part:

   “Every motion when filed shall include or be accompanied by a memorandum of law citing

   supporting authorities.” Thus, Defendants’ Motion [DE85] should be denied in its entirety.

          It is well-settled that reconsideration “is an extraordinary remedy to be employed

   sparingly.” Bautista v. Cruise Ships Catering & Service Int’l, N.V., 350 F. Supp. 2d 987, 992

   (S.D. Fla. 2004) (citation omitted). The law is clear that a Court must deny a motion for

   reconsideration unless the movant shows one of three grounds namely: "(1) an intervening

   change in controlling law; (2) the availability of new evidence; and (3) the need to correct clear

   error or manifest injustice." Lewis v. Michaels Stores, Inc., 2007 U.S. Dist. LEXIS 82700 (M.D.

   Fla. Nov. 7, 2007 (citations omitted). A motion for reconsideration should not be used as a

   vehicle to present authorities available at the time of the first decision or to reiterate arguments

   previously made. Z.K. Marine Inc. v. M/V Archigetis, 808 F. Supp. 1561, 1563 (S.D. Fla. 1992);

   See also, Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (citing Michael

   Linet, Inc. v. Village of Wellington, 408 F.3d 757, 763 (11th Cir. 2005)); Bulgakova, 2010 U.S.

   Dist. LEXIS 39231 at *12 (a motion for reconsideration is not a “vehicle to reiterate arguments

   previously made”). Parties cannot raise new arguments that were “previously available, but not

   pressed.” Id. (citing Stone v. Wall, 135 F.3d 1438, 1442 (11th Cir. 1998)).

          Defendants have provided no basis under the above three-grounds for the Court to

   reconsider its ruling in [DE84]. Defendants do not contend that there is intervening change in

   controlling law or that the availability of new evidence should cause this Court to reconsider its

   order. Rather Defendants contend that this Court’s ruling should be reconsidered in order to

   correct clear error or prevent manifest injustice. However, no error or manifest injustice has

   occurred.



                                               Page 4 of 13
Case 1:16-cv-20027-MGC Document 86 Entered on FLSD Docket 01/28/2019 Page 5 of 13



          Though, generally, district courts are required to give formal notice of their intent to issue

   a sua sponte decision on summary judgment, the courts have made clear that “where a legal

   issue has been fully developed, and the evidentiary records is complete, summary judgment

   is entirely appropriate even if no formal notice has been provided.” Artistic Entm’t, Inc. v.

   City of Warner Robins, 331 F.3d 1196, 1202 (11th Cir. 2003); See also Burton v. City of Belle

   Glade, 178 F.3d 1175, 1203-1204 (11th Cir. 1999); Addison Ins. Co. v. 4000 Island Boulevard

   Condo. Ass’n, Inc., 263 F. Supp. 3d 1266, 1275 (S.D. Fla. 2016), aff’d., 721 Fed. Appx. 847

   (11th Cir. 2017((emphasis added).

          Defendants have failed to demonstrate any clear error or manifest injustice by the Court’s

   Order [DE84]. On the contrary, based on the case law cited to in Defendants’ own Motion

   [DE85], it is entirely appropriate for the Court to enter summary judgment even if no formal

   notice has been provided where a legal issue has been fully developed and the evidentiary

   record is complete, as the Court appropriately ruled in the case at bar. The deadline to complete

   fact discovery was 6/20/16. [DE13]. Defendants’ Motion for Summary Judgment [DE30] was

   filed on 6/20/16. Thereafter, Defendants’ Amended Motion for Summary Judgment [DE35] was

   filed on 6/29/16. Defendants’ moved for summary judgment after discovery had ended.

   Defendants moved for final summary judgment [DE35 & 36] asking the Court, among other

   relief, to find as a matter of law that the individual Defendants, Lopez and Zuluaga, were not

   Plaintiffs’ “employers” as defined by the Act. Defendant was the moving party and, after

   Plaintiffs responded in opposition tos ame, Defendants filed their Reply and had the opportunity

   to address the points raised in Plaintiffs’ Response. Now, Defendants attempt to raise new

   arguments (i.e. “Supplemental Certifications”, etc.) which could have been raised in Defendants

   initial motion and reply brief. Defendants offer no reason as to why Defendants did not offer said



                                              Page 5 of 13
Case 1:16-cv-20027-MGC Document 86 Entered on FLSD Docket 01/28/2019 Page 6 of 13



   evidence in Defendants initial motion and reply brief and therefore, Defendants Motion for

   Reconsideration should be denied. In this case, adequate notice was given to Defendants as there

   was sufficient opportunity to respond both in its initial filing of their Motion and in their Reply

   brief. The issue on which the Court entered its Rule [DE84] was the subject of multiple briefs

   which included several attachments (i.e. affidavits, certifications, deposition transcripts,

   interrogatory responses, request for production responses, etc.). See, Addison Ins. Co. v. 4000

   Island Boulevard Condo. Ass'n, Inc., 263 F. Supp. 3d 1266, 1275–76 (S.D. Fla. 2016), aff'd, 721

   F. App'x 847 (11th Cir. 2017). The issue was framed within Defendants’ summary judgment

   motion and which Defendants had an opportunity to respond to the substantive arguments made

   by Plaintiffs in their Response in Opposition through Defendants’ Reply. In light of this well-

   developed record, the Court appropriately entered summary judgment in favor of Plaintiffs on

   the issue of whether the individual Defendants were Plaintiffs’ “employers” as a matter of law

   under the FLSA. “…This matter falls within the exception articulated by Burton and its progeny,

   where sua sponte summary judgment is appropriate on a fully-briefed legal issue and a complete

   evidentiary record. See, e.g., Artistic Entm't, Inc., 331 F.3d at 1201–1202; Burton, 178 F.3d at

   1203–1204.” See, Addison Ins. Co. v. 4000 Island Boulevard Condo. Ass'n, Inc., 263 F. Supp. 3d

   1266, 1276 (S.D. Fla. 2016), aff'd, 721 F. App'x 847 (11th Cir. 2017); See also, Everest Stables,

   Inc. v. Rambicure, No. 315CV00576GNSCHL, 2018 WL 2725020, at *11 (W.D. Ky. June 6,

   2018).

            As set forth in Plaintiffs’ Response in Opposition [DE43, 47], the term “employer” ought

   be interpreted more broadly under the Act than common law for remedial purposes. See, e.g.,

   Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2nd Cir. 1999); Dole v. Elliott Travel &

   Tours, Inc., 942 F.2d 962, 965 (6th Cir. 1991), citing McLaughlin v. Seafood, Inc., 867 F.2d 875,



                                               Page 6 of 13
Case 1:16-cv-20027-MGC Document 86 Entered on FLSD Docket 01/28/2019 Page 7 of 13



   877 (5th Cir. 1989); Donovan v. Agnew, 712 F.2d 1509, 1510 (1st Cir. 1983); Falk v. Brennan,

   414 U.S. 190, 195 (1973). 3 Further, multiple employers may be responsible for compliance with

   the FLSA within one business organization. See, Elliott Travel & Tours, Inc., 942 F.2d at 965;

   Agnew, 712 F.2d at 1510. “[B]oth the employing corporation and the individual responsible for

   operation thereof may be employers for purposes of the FLSA.” Figueroa v. America’s Custom

   Brokers, Inc., 48 F.Supp.2d 1372, 1377 (S.D. Fla. 1999), citing Patel v. Wargo, 803 F.2d 632,

   638 (11th Cir. 1986). In the Eleventh Circuit, “[t]he overwhelming weight of authority is that a

   corporate officer with operational control of a corporation’s covered enterprise is an employer

   along with the corporation, jointly and severally liable under the FLSA for unpaid wages.”

   Patel, 803 F.2d at 637-38, quoting Agnew, 712 F.2d at 1511. Financial control over a corporation

   is a significant factor in determining “employer” status. See, Elliot Travel & Tours, 942 F.2d

   966 (6th Cir. 1991); Donovan v. Grim Hotel Co., 747 F.2d 966, 972 (5th Cir. 1984)(imposing

   FLSA liability on a “top man” who guided corporate policies and controlled “purse strings”);

   Donovan v. Sabine Irrigation Co., Inc., 695 F.2d 190, 193-95 (5th Cir. 1983)(liability for

   controlling finances and dominating the administration); Dole v. Simpson, 784 F.Supp. 538, 545-

   47 (S.D. Ind. 1991). Liability may also be found even if control is restricted or exercised only

   occasionally as such does not diminish the significance of the existence of such control.

   Herman, 172 F.3d at 139, quoting, Donovan v. Janitorial Servs, Inc., 672 F.2d 528, 531 (5th Cir.

   1982). See also, Olivas v. A Little Havana Check Cash, Inc., 324 Fed. Appx. 839, 846 (11th

   Cir. Fla. 2009), and Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299, 1310 (11th Cir.

   2013).



   3
    Plaintiffs incorporate by reference, as if incorporated herein, any and all arguments, authority,
   and attachments, set forth in Plaintiffs’ Response in Opposition to Defendants’ Motion for
   Summary Judgment, Statement of Material Facts, and all related filings.
                                              Page 7 of 13
Case 1:16-cv-20027-MGC Document 86 Entered on FLSD Docket 01/28/2019 Page 8 of 13



          Both individual Defendants had ownership interest in the Defendant Corporation for the

   relevant years. Lopez Depo. Trans. P.14, L.3-14; Zuluaga Depo. Trans. P.19, L.12-14. Defendant

   Lopez is the Director of Operations of the Corporate Defendant. [DE36, ¶65]. Lopez handles the

   day-to-day operations of the Defendant Corporation such as contract negotiations. [DE36, ¶68]

   See also Lopez Depo. Trans. P.16, L.9-11. Lopez goes to the office once or twice a week in

   relation to the operations part of Defendants’ business. Lopez Depo. Trans. P.20, L.13-14.

   Defendant Zuluaga is the President of the Corporate Defendant. [DE36, ¶73]. Defendant Lopez

   and Defendant Zuluaga have similar roles concerning operational issues in the company.

   Zuluaga Depo. Trans. P.18, L.3-10. Defendant Zuluaga, as operation manager, would to the

   office on a regular basis and was overseeing the day-to-day operations of the company, along

   with Defendant Lopez. Zuluaga Depo. Trans. P.19, L.5-11; P.19, L.19. Lopez would determine a

   week ahead what the work schedule would be. Zuluaga Depo. Trans. P.22, L.9-11. Defendants

   exhibited the requisite operational control to be considered individual FLSA employers as a

   matter of law. Both individual Defendants determined the pay rate regarding the valet

   parkers/runners. Lopez Depo. Trans. P.18, L.1-P.19,L.1; Zuluaga Depo. Trans. P.20, L.2-5. Both

   Defendants have been involved in the overseeing of the business and ensuring it is operating

   correctly. Lopez Depo. Trans. P.21, L.1-11. Under the law set forth supra, both Defendants were

   Plaintiffs’ individual FLSA employers.

          Liability may also be found even if control is restricted or exercised only occasionally as

   such does not diminish the significance of the existence of such control. Herman, 172 F.3d at

   139, quoting, Donovan v. Janitorial Servs, Inc., 672 F.2d 528, 531 (5th Cir. 1982). See also,

   Olivas v. A Little Havana Check Cash, Inc., 324 Fed. Appx. 839, 846 (11th Cir. Fla. 2009), and

   Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299, 1310 (11th Cir. 2013). Both



                                             Page 8 of 13
Case 1:16-cv-20027-MGC Document 86 Entered on FLSD Docket 01/28/2019 Page 9 of 13



   Defendants control over Plaintiffs was not merely occasional or restricted (which would still be

   sufficient, even if it was occasionally restricted). See also Plaintiff Asalde Aff. ¶¶ 58-66. Conde

   stated that he went to apply for a position with Defendants, filled out an application, and Luis

   Guillermo Salazar spoke to the owners, Sebsatian Lopez and “Don Jorge” (Jorge Zuluaga), and

   thereafter Conde was hired. See [DE29, P.20, L.5-12]. Such facts, including with respect to

   ownership and operational control, demonstrate that the individual Defendants, together, were

   Plaintiffs’ FLSA employer as a matter of law. Such facts further show the role the individual

   Defendants directly played in relation to Plaintiffs’ employment and the control exercised over

   same.

           The word "employer" is defined broadly enough in the Fair Labor Standards Act (of

   which the Equal Pay Act is an amendment) to permit naming another employee rather than the

   employer as defendant, provided the defendant had supervisory authority over the complaining

   employee and was responsible in whole or part for the alleged violation. See 29 U.S.C. § 203(d)

   (employer within the meaning of the Act includes "any person acting directly or indirectly in the

   interest of an employer in relation to an employee"); Patel v. Wargo, 803 F.2d 632, 637-38 (11th

   Cir. 1986); Koster v. Chase Manhattan Bank, 554 F. Supp. 285, 290 (S.D.N.Y. 1983); Riordan v.

   Kempiners, 831 F.2d 690, 694 (7th Cir. Ill. 1987). Defendants Lopez and Zuluaga were the ones

   who were authorized to sign checks for the relevant time period. Lopez Depo. Trans. P.13, L.19-

   P.14, L.1; Zuluaga Depo. Trans. P.19, L.24-P.20, L.1. Both individual Defendants have been the

   persons that have had the most authority over the financial business decisions of the Corporate

   Defendant. Lopez Depo. Trans. P.16, L.13-22; P.17, L.22-25. Defendants had direct financial

   involvement in Plaintiffs’ employment and controlled the finances of Defendants’ business.




                                              Page 9 of 13
Case 1:16-cv-20027-MGC Document 86 Entered on FLSD Docket 01/28/2019 Page 10 of 13



   Therefore, under the law set forth supra, both of the individual Defendants Plaintiffs’ individual

   FLSA employers.

          It is clear, Plaintiffs, in responding [DE43, 47] to Defendants’ Amended Motion [DE35],

   established, with respect to ownership, financial involvement, and the requisite operational

   control exhibited by the individual Defendants, that individual Defendants, Lopez and Zuluaga,

   were Plaintiffs’ FLSA “employers” as a matter of law. See, [DE84](“See, e.g., Lopez Dep. 14:3-

   21:7, ECF No. 44-4; see also Zuluaga Dep. 18:3-19:23, ECF No. 44-5. Given the undisputed

   facts, the Court finds Lopez and Zuluaga are both employers for purposes of the FLSA.”).

          While Plaintiffs did not move for summary judgment on any issues, the legal issue of

   whether the individual Defendants are FLSA “employers” was fully developed, the discovery

   deadline had passed, and the evidentiary record was complete. Subsequent to the close of fact

   discovery and prior to the Court’s entry of its Order [DE84], the record included the following:

   an Affidavit of Plaintiff Savinovich [DE44-1]; Affidavit of Plaintiff Asalde [DE44-2];

   Interrogatory Responses of Plaintiff Conde [DE44-3]; Deposition Transcript Excerpts of

   Defendant Lopez [DE44-4]; Deposition Transcript Excerpts of Defendant Zuluaga [DE44-5];

   Supplemental Affidavit of Plaintiff Savinovich [DE47-1 & 2]; Deposition of Defendant Lopez

   [DE51-2]; Interrogatory Responses of Plaintiff Savinovich [DE51-4]; Deposition Transcript

   Excerpts of Plaintiff Conde [DE29-2]; Deposition Transcript Excerpts of Plaintiff Savinovich

   [DE29-3]; Deposition Transcript Excerpts of Plaintiff Asalde [DE29-4]; Certification of

   Defendant Zuluaga [DE29-5]; and Certification of Defendant Lopez [DE29-6]. Additionally, all

   the authority cited to in Defendants’ Motion [DE85] was available to them at the time of their

   filing their Amended Motion for Summary Judgment [DE35] and their Reply [DE49]. As such,

   summary judgment was entirely appropriate even if no formal notice was provided by the Court



                                             Page 10 of 13
Case 1:16-cv-20027-MGC Document 86 Entered on FLSD Docket 01/28/2019 Page 11 of 13



   and, therefore, Defendants’ Motion [DE85] should be denied in its entirety and this Court should

   award Plaintiffs’ counsel fees in relation to having to file the instant Response in Opposition and

   all related work.

          Defendants attempt to recycle arguments already made to the Court and argue to the

   Court that if the Court does not grant Defendants “a second-bite at the apple” then they will be

   “severely prejudiced”; this is specious at best! Incredulously, Defendants completely gloss over

   the fact that they were the moving party who sought a dispositive ruling from the Court on the

   issue of whether the individual Defendants were Plaintiffs’ “employers” as that term is defined

   by the Act. Local Rule 56.1(a), states that the statement of material facts shall “[b]e supported by

   specific references to pleadings, depositions, answers to interrogatories, admissions, and

   affidavits...” The Court even provided Defendants with a second opportunity to amend their

   Statement of Material Facts as it was initially not in compliance with Local Rule 56.1(a). See,

   [DE34]. Defendants had every opportunity to present to the Court their position and, had they

   believed the “evidentiary record” was not complete, they had every opportunity to supply the

   Court with supporting pleadings, depositions, answers to interrogatories, admissions, and

   affidavits, for its consideration. There is absolutely no excuse and/or valid reason as to why

   Defendants did not file the individual Defendants’ “Supplemental Certifications” [DE85-3] and

   [DE85-4] and/or the entire depositions of same [DE85-1] and [DE85-2] if this is something they

   believed was prudent for the Court to consider in rendering a determination on their dispositive

   motion. Interestingly, Defendants did not file the attachments [DE85-1]-[DE85-4] on or before

   the deadline to file dispositive Motions and/or in its Reply to same. Defendants are essentially

   seeking for the Court to reconsider its ruling in [DE84] and take into consideration information

   that was not previously made part of the “evidentiary record”, through no fault of Plaintiffs but



                                              Page 11 of 13
Case 1:16-cv-20027-MGC Document 86 Entered on FLSD Docket 01/28/2019 Page 12 of 13



   rather a direct result of Defendants’ calculated decision, and which at this point in the litigation

   are untimely. It is noteworthy to mention, Defendants did not seek leave of Court to file

   “supplemental” certifications and/or deposition testimony and/or a motion for the Court to find

   said filings as timely nunc pro tunc. Defendants seek for the Court to rule on dispositive issues

   based on untimely filings and in violation of the Court’s Scheduling Order. Further, the Court

   should consider this type of litigation tactics as egregious considering Defendants filing of

   [DE48 & 51].

          WHEREFORE AS DEFENDANTS DO NOT MEET THE REQUIREMENTS FOR

   RECONSIDERATION AND FOR OTHER REASONS AS SET FORTH HEREIN,

   PLAINTIFFS RESPECTFULLY REQUEST THE COURT DENY DEFENDANTS MOTION

   FOR RECONSIDERATION OF ORDER [D.E. #84] ON DEFENDANTS’ AMENDED

   MOTION FOR SUMMARY JUDGMENT, FILED BY DEFENDANTS AS [DE85], IN IT ITS

   ENTIRETY AND AWARD PLAINTIFFS’ COUNSEL FEES IN RELATION TO HAVING TO

   FILE THE INSTANT RESPONSE IN OPPOSITION AND ALL RELATED WORK.

   ALTERNATIVELY, SHOULD THE COURT GRANT DEFENDANTS’ MOTION FOR

   RECONSIDERATION [DE85], OVER PLAINTIFFS’ OBJECTIONS, PLAINTIFFS

   RESPECTFULLY REQUEST FOURTEEN (14) DAYS FROM THE COURT’S ORDER FOR

   PLAINTIFFS TO SUBMIT FURTHER EVIDENCE (TO COMPLETE THE “EVIDENTIARY

   RECORD”) FOR THE COURT TO CONSIDER PRIOR TO REVERSING AND/OR

   VACATING ITS ORDER ON THE ISSUE OF WHETHER THE INDIVIDUAL

   DEFENDANTS ARE “EMPLOYERS” AS A MATTER OF LAW AS DEFINED BY THE

   FLSA PER [DE84] (I.E. PLEADINGS, DEPOSITIONS, ANSWERS TO

   INTERROGATORIES, ADMISSIONS, AFFIDAVITS, ETC.).



                                              Page 12 of 13
Case 1:16-cv-20027-MGC Document 86 Entered on FLSD Docket 01/28/2019 Page 13 of 13



                                              Respectfully submitted,

                                              J. H. ZIDELL, P.A.
                                              300-71ST STREET, SUITE 605
                                              MIAMI BEACH, FLORIDA 33141
                                              305-865-6766
                                              305-865-7167

                                              By:_s/ Rivkah F. Jaff, Esq. ___
                                                 Rivkah F. Jaff, Esquire
                                                 Florida Bar No.: 107511

                            CERTIFICATE OF SERVICE

    I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING
                   WAS PROVIDED VIA CM/ECF 1/28/19 TO:

                             LOWELL J. KUVIN, ESQ.
                        LAW OFFICE OF LOWELL J. KUVIN
                       17 EAST FLAGLER STREET, SUITE 223
                                  PH: 305.358.6800
                                 FAX: 305.358.6808
                              MIAMI, FLORIDA 33131
                        EMAIL: LOWELL@KUVINLAW.COM

                      BY:__/s/____Rivkah F. Jaff_______________
                               RIVKAH F. JAFF, ESQ.




                                    Page 13 of 13
